DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 09, 2020 has been considered by the Examiner and made of record in the application file.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Preliminary Amendment

The present Office Action is based upon the original patent application filed on April 9, 2020 as modified by the preliminary amendment also filed on the same date.  Claims 1-15 are now pending in the present application.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2015/0163217, hereinafter Lo) in view of Yan (US 2016/0156593).
Regarding claim 1, Lo teaches a method for securing a direct communication connection between a first and a second user equipment (FIG. 1, participants 102A-N are in communication. Communication includes peer-to-peer direct communications - par [0047], [0049] ), both configured to operate with at least one of a plurality of base stations of a wireless network (par [0024]), 
the first user equipment maintaining an authentication code received from a first security center accessible via the wireless network (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 213 providing said first security center being assigned to a first area (server platform 213 performs location tracking – par [0031], FIG. 2), the method comprising the steps for the first user equipment of: 
maintaining a trust level of the authentication code (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 213 providing the trust relationship service. Trust scores may be stored in block 503 along with the download date of the certificate – par [0059]), 
reducing the trust level relating to the time of last access to one of the base stations of the wireless network (reducing the trust score by 5% (or another predetermined amount) for each day (or other selected period of time) that has passed since the download of the certificate –par [0060]), 
submitting to the second user equipment {the authentication code} and the trust level, for setting up the direct communication connection, {in case of reception of a confirmation transmission from the second user equipment}: setting up the direct communication connection with the second user equipment (the calculated local trust score is made available publically, and then either at block 506 a data transfer or communication is initiated to another user or at block 507 a request for a data transfer or communication is received from another user – par [0060]).
Lo fails to teach submitting to the second user equipment the authentication code. 
However, Yan teaches submitting to the second user equipment the authentication code (par [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
in case of reception of a confirmation transmission from the second user equipment… setting up the direct communication connection. However, the Examiner take official notice that it is obvious to implement the feature in which a reply message indicating the file transfer being accepted or denied being sent to the requester to prevent communication confusion between a requester and a receiver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features in case of reception of a confirmation transmission from the second user equipment… setting up the direct communication connection in Lo to prevent communication confusion between a sender and a receiver.
Regarding claim 2, Lo in view of Yan teaches claim 1 and Lo further teaches wherein the trust level reduction considers the last access to the first security center by means of the base station (reducing the trust score by 5% (or another predetermined amount) for each day (or other selected period of time) that has passed since the download of the certificate –par [0060]). 
Regarding claim 3, Lo in view of Yan teaches claim 1 and Lo further teaches wherein the trust level reduction is governed by a policy, provided by at least one of the wireless network or the security center (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 213 providing the trust relationship service. Trust scores may be stored in block 503 along with the download date of the certificate – par [0059]). 
Regarding claim 4, Lo in view of Yan teaches claim 1 and Lo further teaches wherein the trust level is maintained in a tamper resistant environment on board of the user equipment (par [0068]).
Regarding claim 5, Lo in view of Yan teaches claim 1 but Lo fails to teach wherein in case the trust level is below a first predetermined threshold, the method comprises carrying out a renewal process of the trust level by accessing the security center via a second communication channel. 
wherein in case the trust level is below a first predetermined threshold, the method comprises carrying out a renewal process of the trust level by accessing the security center via a second communication channel (the network entity (such as TS or a node acting as an AP) may check the validity period of the current trust value of the first node, and if it will be expired or the first node requests, then the network entity may generate a new trust evaluation for the first node – par [0036]. Lo teaches trust score by is reduced after a period of time  – par [0060]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
Regarding claim 6, Lo in view of Yan teaches claim 1 but Lo fails to teach wherein in case the trust level is below a second predetermined threshold, the renewal process comprises requesting a new authentication code from a security center. 
However, Yan teaches wherein in case the trust level is below a second predetermined threshold, the renewal process comprises requesting a new authentication code from a security center (the network entity (such as TS or a node acting as an AP) may check the validity period of the current trust value of the first node, and if it will be expired or the first node requests, then the network entity may generate a new trust evaluation for the first node – par [0036]. Lo teaches trust score by is reduced after a period of time  – par [0060]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
Regarding claim 8, Lo in view of Yan teaches claim 1 but Lo fails to teach the second user equipment maintaining a list of valid authentication codes, the method comprising the steps for the second user equipment upon reception, of the authentication code and the trust level from the first user equipment for setting up the direct communication connection, checking the authentication code with said list of valid authentication codes, and evaluating if the trust level matches a predetermined eligibility pattern, in case of a valid authentication code and trust level matches the eligibility pattern: responding with a confirmation transmission to the first user equipment. 
However, Yan teaches 
the second user equipment maintaining a list of valid authentication codes, the method comprising the steps for the second user equipment upon reception, of the authentication code and the trust level from the first user equipment for setting up the direct communication connection, checking the authentication code with said list of valid authentication codes, and evaluating if the trust level matches a predetermined eligibility pattern, in case of a valid authentication code and trust level matches the eligibility pattern: responding with a confirmation transmission to the first user equipment (par [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
Regarding claim 9, Lo in view of Yan teaches claim 1 but Lo fails to teach wherein the eligibility pattern considers at least one of: a second trust level maintained by the second user equipment, a third trust level received from a third user equipment during a predetermined time before receiving the direct communication connection request, the distance to the cell area of a base station, the time of last access to one of the base stations of the wireless network.. 
However, Yan teaches 
wherein the eligibility pattern considers at least one of: a second trust level maintained by the second user equipment, a third trust level received from a third user equipment during a predetermined time before receiving the direct communication connection request (par [0044]), the distance to the cell area of a base station, the time of last access to one of the base stations of the wireless network..
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
Regarding claim 10, Lo in view of Yan teaches claim 1 and further teaches wherein the second user equipment is at least one of: a user equipment, an infrastructure equipment, using user equipment communication means (user devices 102 – FIG. 1). 
Regarding claim 11, Lo teaches user equipment (FIG. 1, participants 102A-N are in communication. Communication includes peer-to-peer direct communications - par [0047], [0049] ) configured for operating with at least one of a plurality of base stations of a wireless network (par [0024]), and for operating with a second user equipment by means of a direct communication connection (FIG. 1, participants 102A-N are in communication. Communication includes peer-to-peer direct communications - par [0047], [0049]), 
the user equipment further maintaining an authentication code received from a first security center accessible via the wireless network (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 213 providing the trust relationship service. Trust scores may be stored in block 503 along with the download date of the certificate – par [0059]), said first security center being assigned to a first area (server platform 213 performs location tracking – par [0031], FIG. 2), for securing the direct communication connection, the user equipment is configured to: 
maintain a trust level of the authentication code (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 
reduce the trust level relating to the time of last access to one of the base stations of the wireless network (reducing the trust score by 5% (or another predetermined amount) for each day (or other selected period of time) that has passed since the download of the certificate –par [0060]), 
submit to the second user equipment {the authentication code and} the trust level, for setting up the direct communication connection, {in case of reception of a confirmation transmission from the second user equipment:} set up the direct communication connection with the second user equipment (the calculated local trust score is made available publically, and then either at block 506 a data transfer or communication is initiated to another user or at block 507 a request for a data transfer or communication is received from another user – par [0060]). 
Lo fails to teach submitting to the second user equipment the authentication code. 
However, Yan teaches submitting to the second user equipment the authentication code (par [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
It should be noted, Lo teaches a communication request may be accepted or denied either automatically or by the user based on sender’s trust score (par [0050], [0070]) but does not particularly teaches in case of reception of a confirmation transmission from the second user equipment… setting up the direct communication connection. However, the Examiner take official notice that it is obvious to implement the feature in which a reply message indicating the file transfer being accepted or denied being sent to the requester to prevent communication confusion between a requester and a receiver.
in case of reception of a confirmation transmission from the second user equipment… setting up the direct communication connection in Lo to prevent communication confusion between a sender and a receiver.
Regarding claim 12, Lo in view of Yan teaches claim 11 and Lo further teaches wherein the trust level reduction is governed by a policy, provided by at least one of the wireless network or the security center (client platform 202 downloading the latest certificate, which verifies the authenticity (see below) with a current trust score from server platform 213 providing the trust relationship service. Trust scores may be stored in block 503 along with the download date of the certificate – par [0059]). 
Regarding claim 13, Lo in view of Yan teaches claim 11 and Lo further teaches further comprising a tamper resistant environment, wherein the trust level is maintained in said tamper resistant environment (par [0068]).
Regarding claim 14, Lo in view of Yan teaches claim 11 but Lo fails to teach User equipment according to claim 11, configured to maintain a list of valid authentication codes, and upon reception of the authentication code and the trust level from another user equipment for setting up the direct communication connection, to check the authentication code with said list of valid authentication codes, and to evaluate if the trust level matches a predetermined eligibility pattern, in case of a valid authentication code and trust level matches the eligibility pattern: to respond with a confirmation transmission to the other user equipment. 
However, Yan teaches user equipment according to claim 11, configured to maintain a list of valid authentication codes, and upon reception of the authentication code and the trust level from another user equipment for setting up the direct communication connection, to check the authentication code with said list of valid authentication codes, and to evaluate if the trust level matches a predetermined eligibility pattern, in case of a valid authentication code and trust level matches the eligibility pattern: to respond with a confirmation transmission to the other user equipment equipment (par [0045]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.
Regarding claim 15, Lo in view of Yan teaches claim 14 but Lo fails to teach wherein the eligibility pattern considers at least one of: a second trust level maintained by the user equipment, a third trust level received from a third user equipment during a predetermined time before receiving the direct communication connection request, the distance to the cell area of a base station, the time of last access to one of the base stations of the wireless network.. 
However, Yan teaches 
wherein the eligibility pattern considers at least one of: a second trust level maintained by the user equipment, a third trust level received from a third user equipment during a predetermined time before receiving the direct communication connection request, the distance to the cell area of a base station, the time of last access to one of the base stations of the wireless network
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Yan in Lo for increased security while maintain privacy when required.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Yan and further in view of Du et al. (US 2015/0242605, hereinafter Du).
Regarding claim 7, Lo in view of Yan teaches claim 1 but Lo fails to teach wherein the reduction of trust level additionally considers at least one of moving speed of the user equipment, spatial relation to a cell area, measured network coverage conditions. 
wherein the reduction of trust level additionally considers at least one of moving speed of the user equipment, spatial relation to a cell area, measured network coverage conditions (par [0042]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate features taught by Du in Lo to continuously update the authentication information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901.  The examiner can normally be reached on M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/QUOC THAI N VU/Primary Examiner, Art Unit 2642